Citation Nr: 9926103	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to an increased rating for a schizophrenic 
disorder, currently evaluated as 30 percent disabling.  

2.  Entitlement to a temporary total rating based upon a 
period of hospitalization from June 3, 1992, to July 1, 1992, 
pursuant to 38 C.F.R. § 4.29 (1998).  



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1992 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
the veteran's service-connected schizophrenic disorder, and 
also denied entitlement to a temporary total rating based 
upon a period of hospitalization in excess of 21 days, 
pursuant to 38 C.F.R. § 4.29.  

The veteran was scheduled to testify at a personal hearing 
before a Member of the Board at the RO in December 1993.  He 
failed to report.  

In September 1994, the Board remanded the matter to the RO 
for additional development.  While the case was in Remand 
status, the veteran moved to New York, New York, and the 
claims file was transferred to that RO.  

The issue of entitlement to an increased rating for the 
veteran's service-connected schizophrenic disorder requires 
further development.  Hence, that issue is addressed in the 
Remand portion of this decision.  

The Board notes that, in the September 1994 remand, the Board 
referred the issue of entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disability (TDIU) to the RO for adjudication.  
However, the TDIU issue has not yet been addressed by the RO 
and is not in appellate status.  It will not be addressed 
herein, but is again referred to the RO for appropriate 
development.  



FINDINGS OF FACT

1.  The veteran is currently service connected for a 
schizophrenic disorder, and for residuals of varicose veins 
in the left lower extremity.  

2.  The veteran was hospitalized at the San Juan, Puerto 
Rico, VA Medical Center from June 3, 1992, to July 1, 1992, 
for treatment of a substance abuse disorder.  


CONCLUSION OF LAW

A temporary total rating based upon a period of 
hospitalization from June 3, 1992, to July 1, 1992, is not 
warranted.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.29 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based upon a period of 
hospitalization at a VA facility from June 3, 1992, to July 
1, 1992.  

A discharge summary from the San Juan, Puerto Rico, VA 
Medical Center (VAMC) indicates that the veteran was 
hospitalized from June 3, 1992, to July 1, 1992, for 
treatment of a substance abuse disorder.  He was admitted for 
detoxification after he resumed using heroin and cocaine, 
having previously ceased his drug abuse.  The Axis I 
diagnoses at discharge were:  substance abuse disorder; 
alcohol abuse; and nicotine dependence.  The Axis III 
diagnoses noted included:  HIV positive; left leg 
varicosities; low back pain; and common cold.  

A total disability rating (100 percent) will be assigned, 
without regard to other provisions of the rating schedule, 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observance at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29 (1998).  

The evidence of record shows that the veteran was 
hospitalized at a VA facility for a period in excess of 21 
days.  However, he received treatment for a non-service-
connected substance abuse disorder.  During that period of 
hospitalization, he did not receive any treatment related to 
either his service-connected schizophrenic disorder or his 
service-connected varicose veins of the left lower extremity.  
Therefore, the Board finds that the requirements for an award 
of a temporary total rating, pursuant to 38 C.F.R. § 4.29, 
have not been met.  Accordingly, the claim must be denied.  


ORDER

A temporary total rating based upon a period of 
hospitalization from June 3, 1992, to July 1, 1992, pursuant 
to 38 C.F.R. § 4.29 is denied.  


REMAND

The veteran has asserted that he is entitled to an increased 
rating for his service-connected schizophrenic disorder.  
Pursuant to the Board's request in September 1994, he was 
scheduled for VA psychiatric examinations to ascertain the 
current severity of his service-connected schizophrenic 
disorder, and to distinguish the impairment associated with 
that disability from any other psychiatric disability 
present, including a substance abuse disorder.  The veteran 
failed to report for the examinations.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without showing good cause, fails to report 
for such examination, and the examination was scheduled in 
conjunction with an increased rating claim, the claim shall 
be denied.  38 C.F.R. § 3.655 (b) (1998); see also 38 C.F.R. 
§ 3.158 (1998).  

The United States Court of Appeals for Veterans Claims has 
definitively held that the Board must remand any case in 
which there has been a failure to comply with directions in 
an earlier Board remand.  Stegall v. West, 11 Vet.App. 268 
(1998).  It appears that the RO made reasonable efforts to 
complete the development requested by the Board in September 
1994.  It obtained the requested records of VA treatment and 
hospitalization, and accomplished a Social and Industrial 
Survey through interviews with members of the veteran's 
family.  The RO also scheduled the necessary VA psychiatric 
examinations.  However, as noted above, the veteran failed to 
report for these examinations.  

Nevertheless, the RO did not inform the veteran of the 
consequences of failing to report for a scheduled VA 
examination, and did not reference 38 C.F.R. §§ 3.158 and 
3.655(b) in its January 1999 Supplemental Statement of the 
Case.  Furthermore, it appears that it is possible that the 
veteran has been incarcerated.  While it is not shown that 
the veteran has demonstrated good cause for failing to report 
to the VA examinations, the Board finds that, under the 
circumstances, further effort is necessary.  In this regard, 
we also note that it appears an examination by one 
psychiatrist will be sufficient for rating purposes.  
Although otherwise previously requested, a panel examination 
is not necessary in this case.  

As discussed above, the RO did not raise the issue of the 
consequences of the veteran's failure to report for the VA 
examination, and simply proceeded with the appellate process, 
including the issuance of a Supplemental SOC on the merits of 
the claim and eventual certification of the appeal to the 
Board.  The Court of Appeals for Veterans Claims has held 
that, when the Board addresses an issue that has not been 
addressed by the RO, we must consider whether the appellant 
would be prejudiced by the Board's going forward on that 
issue without first remanding for the RO to adjudicate the 
issue in the first instance.  See Bernard v. Brown, 
4 Vet.App. 384, 392-394 (1993).  An opinion of the VA General 
Counsel, VAOPGCPREC 16-92, has held that whether remand is 
required under Bernard will depend upon the circumstances of 
each individual case.

In this regard, the Board acknowledges that the present 
decision constitutes the first occasion on which the veteran 
has been notified that a failure to report for his scheduled 
VA examination, without good cause, can result in a denial of 
his claim for an increased rating.  He has not yet been 
afforded an opportunity to present argument and/or evidence 
on this question, nor has he been provided an SOC or SSOC 
with respect to this issue.  Thus, the Board will remand the 
matter to the RO to avoid the possibility of prejudice to the 
claimant.  38 C.F.R. § 19.9 (1998).

Finally, the veteran is hereby advised that, while VA does 
have a duty to assist him in the development of his claim, 
that duty is not limitless.  His cooperation in responding to 
requests for information and reporting for scheduled 
examinations is required.  We wish to emphasize to the 
veteran that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet.App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  See also Olson v. Principi, 3 
Vet.App. 480, 483 (1992). 

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should obtain copies of any recent 
records of VA hospitalization or treatment that 
have not been associated with the veteran's 
claims file.  

2.  The RO should ascertain whether the veteran 
is incarcerated, and if so, at what facility.  

3.  The RO should contact the veteran at his 
address of record, or at the facility in which he 
is incarcerated if applicable, and ask him 
whether he is willing to report for a VA 
psychiatric examination.  The veteran should be 
informed that his failure to cooperate may result 
in adverse action on his claim pursuant to 
38 C.F.R. §§ 3.158, 3.655(b).  

4.  If the veteran responds in the affirmative, 
he should then be scheduled for a VA psychiatric 
examination to ascertain the severity of his 
service-connected schizophrenic disorder.  The 
examiner should provide a current diagnosis(es), 
and note for the record, the relationship 
between any separately diagnosed psychiatric 
disorders.  The examiner should also provide an 
opinion on the degree of social and industrial 
impairment due to the veteran's psychiatric 
disorder(s), and assign a numerical code on the 
Global Assessment of Functioning Scale (GAF 
Scale), provided in the American Psychiatric 
Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), 
and explain its significance.  The examination 
report should reflect review of all pertinent 
material in the claims folder and include a 
complete rationale for all opinions expressed.

5.  When the above development has been 
accomplished, the RO should readjudicate the 
issue of entitlement to an increased rating for 
schizophrenic disorder, with particular 
consideration of the provisions of 38 C.F.R. §§ 
3.158 and 3.655(b), if applicable.  If the 
decision remains adverse to the veteran, he and 
his representative should be furnished with a 
Supplemental Statement of the Case and afforded a 
reasonable opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration if 
appropriate.  The veteran need take no action until he is 
informed.  However, he is advised that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

